Order entered January 4, 2019




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-18-00961-CV

                            THE CITY OF DALLAS, Appellant

                                            V.

                        WILLIAM CLINTON FREEMAN, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00805-C

                                         ORDER
       Before the Court is appellant’s January 2, 2019 unopposed motion for an extension of

time to file its reply brief. We GRANT the motion and ORDER appellant’s reply brief be filed

by January 28, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE